Hr. Justice Waterman delivered the opinion oe the Court. Appellee having filed her bill for divorce, afterward went with her husband, appellant, to a hotel in Chicago, and there, occupying the same room, lived with him for some months. This she does not deny; she merely declares that they did not occupy the same bed or “ cohabit.” We do not care to go into a consideration of the truth of her statement in this regard. Apparently she was then living with him as his wife; by her own confession her conduct was such as to be utterly inconsistent with the maintenance of her suit, and such that she is not permitted, for the matters in her bill alleged, to ask a decree of divorce. The decree of the Circuit Court is reversed and the cause remanded with directions to dismiss the bill.